Citation Nr: 0814807	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
anatomy, spondylosis at L5-S1, rudimentary disc space at S1-2 
(claimed as low back pain).

2.  Service connection for bilateral meralgia paresthetica 
(claimed as pain and numbness in both thighs).


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
September 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The veteran incurred lumbosacral anatomy, spondylosis at 
L5-S1, rudimentary disc space at S1-2 in service.  

2.  The veteran incurred bilateral meralgia paresthetica in 
service. 


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, 
lumbosacral anatomy, spondylosis at L5-S1, rudimentary disc 
space at S1-2was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

2.  Affording the veteran the benefit of the doubt, bilateral 
meralgia paresthetica was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back

The veteran's entrance examination dated in July 1980 is 
negative with respect to abnormalities of the spine.  The 
first notation of low back pain appears in a September 1991 
service medical record, at which time the veteran complained 
of low back pain and popping while doing physical training.  
Lumbosacral spine, transitional vertebral body (lumbarization 
of sacrum, on left side only), joint space narrowing at L5-S, 
was diagnosed.  The veteran's service medical records contain 
numerous complaints of low back pain following this 
complaint.  

The veteran's retirement examination dated in May 2004, did 
not note any abnormalities of the spine, but the veteran did 
note recurrent back pain on his report of medical history at 
this time.  A May 2004 medical record-supplemental medical 
data form dated a few days after the veteran's retirement 
examination notes low back pain.  The doctor who authored 
this document stated therein that there was no particular 
trauma, but that the veteran had an intermittent strain for 
about 10 years.  Examination showed no focal tenderness or 
deformity and there was full range of motion. 

Of record is an outpatient record dated in June 2005 from 
Luke Air Force Base.  At the time X-ray revealed positional 
curvature versus scoliosis convex towards the left, no acute 
fracture and decreased disc space at L5-S1 and right sided 
sacralization at S1.  The treating physician noted that with 
respect to the decreased disc space at L5-S1 that it "might 
be congenital or acquired."  

In October 2005, the veteran was afforded a VA examination 
with respect to his low back.  At the time the veteran 
reported low back pain for approximately the past 12 years 
with no specific history of injury.  Examination resulted in 
a diagnosis of transitional lumbosacral anatomy with 
rudimentary disc space at S1-S2 and mild spondylosis at L5-S1 
by magnetic resonance imaging.  The examiner stated that it 
was not absolute that these findings were congenital, but 
that it was more likely than not that they were.  The 
examiner lastly stated that the veteran's low back disability 
was chronic.  

Entitlement to service connection for lumbosacral anatomy, 
spondylosis at L5-S1, rudimentary disc space at S1-2 is 
granted.  The veteran's entrance examination is silent with 
respect to findings of abnormality of the spine and the 
presumption of soundness attaches.  The service medical 
records show that he was first diagnosed as having a low back 
disability in service in September 1991.  The evidence 
following service shows that this disability has persisted 
and is chronic.  

The first step to rebut the presumption of soundness requires 
clear and unmistakable evidence that the condition existed 
prior to service.  In this case, the pertinent medical 
evidence only states that the veteran's low back disability 
"might" or "more likely than not" be congenital in nature.  
The VA examiner specifically stated that it was not absolute 
that these findings were congenital.  This is not clear and 
unmistakable, which is a higher standard of proof than beyond 
a mere preponderance of the evidence.  The first part of the 
burden has not been met here and the presumption of soundness 
has not been rebutted.  The Board need not address 
aggravation.  Affording the veteran the benefit of the doubt, 
service connection for lumbosacral anatomy, spondylosis at 
L5-S1, rudimentary disc space at S1-2 is granted.  

Bilateral Meralgia Paresthetica

The veteran first complained of pain and numbness in his 
thighs in August 2004, immediately before his retirement from 
service, as reflected in a treatment record from Luke Air 
Force Base dated at this time.  This treatment record 
contains a diagnosis of bilateral thigh pain/parasthesias, 
rule out femoral nerve entrapment versus other peripheral 
neuropathy.  

Included in the record is the report of a March 2005 
neurological examination which resulted in a diagnosis of 
bilateral meralgia parasthesia, representative of an isolated 
pressure palsy.  The examiner stated that he suspected that 
these findings were related to isolated compression 
neuropathies from wearing a pistol belt, etc. while in the 
military.  

At his October 2005 VA examination, the veteran reported 
constant numbness from his knees up to the inguinal area 
bilaterally in the anterior area of the thighs for about 12 
years duration.  The examiner diagnosed bilateral meralgia 
parasthetica that probably represented an isolated pressure 
palsy.

In his April 2006 Substantive Appeal, the veteran reiterated 
that had been experiencing the leg numbness since "before 
2004."

Entitlement to service connection for bilateral meralgia 
parasthetica is granted.  The veteran has competently 
reported symptomatology of numbness and pain from his knees 
up to his thighs, which began in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Bilateral 
meralgia parasthetica was first diagnosed in service and 
diagnosis thereof continues to present day.  The VA 
examination of October 2005 relates this disorder to the 
veteran's wearing of a pistol belt in service.  Accordingly, 
the evidence clearly indicates that the veteran incurred 
bilateral meralgia parasthetica, a neurological condition, in 
service and the claim is thus granted.  

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, need not be addressed at this time.


ORDER

Service connection for lumbosacral anatomy, spondylosis at 
L5-S1, rudimentary disc space at S1-2 (claimed as low back 
pain) is granted.

Service connection for bilateral meralgia paresthetica 
(claimed as pain and numbness in both thighs) is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


